DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-14 are directed to an abstract idea of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a method and system, which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
The claims recite a judicial exception.
Claim 1 recites a data analysis apparatus (300) comprising: 
a processor (301) that executes a program; and 
a storage device (302) that stores the program, wherein the processor (301) executes 
a selection process for selecting a first feature variable group that is a trivial feature variable group contributing to prediction and a second feature variable group other than the first feature variable group from a set of feature variables, 
an operation process for operating a first regularization coefficient related to a first weight parameter group corresponding to the first feature variable group among a set of weight parameters configuring a prediction model in such a manner that the loss function is larger, and operating a second regularization coefficient related to a second weight parameter group corresponding to the second feature variable group among the set of weight parameters configuring the prediction model in such a manner that the loss function is smaller, in a loss function related to a difference between a prediction result output in a case of inputting the set of feature variables to the prediction model and ground truth data corresponding to the feature variables; and 73 
a learning process for learning the set of weight parameters of the prediction model in such a manner that the loss function is minimum as a result of operating the first regularization coefficient and the second regularization coefficient by the operation process.

Claim 13 recites the steps of a data analysis method executed by a data analysis apparatus (300) having a processor (301) that executes a program and a storage device (302) that stores the program, the method, executed by the processor (301), comprising: 
a selection process for selecting a first feature variable group that is a trivial feature variable group contributing to prediction and a second feature data group other than the first feature variable group from a set of feature variables; 
an operation process for operating a first regularization coefficient related to a first weight parameter group corresponding to the first feature variable group among a set of weight parameters configuring a prediction 80 model in such a manner that the loss function is larger, and operating a second regularization coefficient related to a second weight parameter group corresponding to the second feature variable group among the set of weight parameters configuring the prediction model in such a manner that the loss function is smaller, in a loss function related to a difference between a prediction result output in a case of inputting the set of feature variables to the prediction model and ground truth data corresponding to the feature variables; and 
a learning process for learning the set of weight parameters of the prediction model in such a manner that the loss function is minimum as a result of operating the first regularization coefficient and the second regularization coefficient by the operation process.  

Claim 14 recites a data analysis program for a processor (301) comprising: 
a selection process for selecting a first feature variable group that is a trivial feature variable group contributing to prediction and a second feature data group other than the first feature variable group from a set of feature variables; 
an operation process for operating a first regularization coefficient related to a first weight parameter group corresponding to the first feature variable 81 group among a set of weight parameters configuring a prediction model in such a manner that the loss function is larger, and operating a second regularization coefficient related to a second weight parameter group corresponding to the second feature variable group among the set of weight parameters configuring the prediction model in such a manner that the loss function is smaller, in a loss function related to a difference between a prediction result output in a case of inputting the set of feature variables to the prediction model and ground truth data corresponding to the feature variables; and 
a learning process for learning the set of weight parameters of the prediction model in such a manner that the loss function is minimum as a result of operating the first regularization coefficient and the second regularization coefficient by the operation process.

The claim limitations (as underlined above) are steps of organizing human activity. 
According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 

The claim limitations (as underlined) recite that a selection process, and operation process, and learning process. The abstract idea of organizing human activity includes managing interaction between people including social activities. Therefore, the claim recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-14 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-14 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. 
The claim recite one or more processors to perform the abstract idea of managing a data analysis. As indicated in Applicant’s specification, the user device is a general purpose computer. Although not positively claimed as part of the claimed system, the claim indicates that that system is connected to a server, and databases. The server, database, are also used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recites additional limitation of a computer system. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used to transmit and storing (retrieving and providing steps, identify and display information (event information, location, selection options, prizes). 

The courts have ruled that storing data in a database and retrieving data from a database is well-known conventional and routine functions of a computer as indicated below.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The steps of identifying events, identifying and displaying available outcomes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715